DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
Claim Objections
Claims 4, 10, and 12 are objected to because of the following informalities:  
In claim 4, line 2 change “and” to - - or - -.
Otherwise, the claim could be interpreted that the bottom contact comprises at least one copper AND at least one cobalt AND at least one ruthenium AND at least one aluminum.
In claim 10, line 2 change “and” to - - or - - .
Otherwise, the claim could be interpreted that the two sidewall spacers comprise at least one silicon nitride AND at least one silicon oxynitride AND at least one nitrogen-doped silicon carbide.
In claim 12, line 3 change “and” to - - or - -.
Otherwise, the claim could be interpreted that the landing pad comprises at least one niobium AND at least one niobium nitride tungsten AND at least one tungsten nitride AND at least one tantalum AND at least one tantalum nitride AND at least one titanium AND at least one titanium nitride AND at least one ruthenium AND at least one molybdenum.
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) in view of Yuan et al. (U.S. 2007/0120210 A1; “Yuan”).
Regarding claim 1, Nam discloses a method comprising the steps of: 
Forming a dielectric layer (35-36, Fig. 5) ([0043]); 
Forming a bottom contact (37, Fig. 5) in the dielectric layer with an upper surface of the bottom contact exposed through an upper surface of the dielectric layer ([0043]); 
Defining two sidewalls indented into the dielectric layer by recessing the bottom contact into the dielectric layer via selective etching, the two sidewalls bordering regions of the bottom contact removed during recessing (Fig. 7) ([0045]); 
Forming two dielectric sidewall spacers (41, Fig. 7) along the two sidewalls ([0048]-[0049]); 
Forming a landing pad (43-44, Fig. 10) on the bottom contact between the two dielectric sidewall spacers ([0051]-[0057]), wherein a maximum width of [a lower portion of] the landing pad is smaller than a width of the bottom contact (37, Fig. 10) at an interface between the landing pad (43, 44, Fig. 10) and the bottom contact; and 
Forming an additional feature (62, Fig. 11) directly on top of the landing pad (43-44, Fig. 11) ([0058]).
Yet, Nam does not disclose the additional (MTJ) feature is formed at least in part by anisotropic etching.  However, Yuan discloses forming an MTJ feature at least in part by anisotropic etching ([0012]).  This has the advantage being easier to control the etch of the vertical walls of the feature.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam with 
Regarding claim 3, Nam discloses the dielectric layer (35-36, Fig. 5) comprises silicon oxide ([0044]).
Regarding claim 4, Nam discloses a bottom contact (37, Fig. 5) but does not disclose it comprises copper.  However, Yuan discloses a [bottom] contact comprising copper ([0021]).  Copper has the advantage of good conductivity and low resistivity.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Nam with the bottom contact comprising copper, as taught by Yuan, so as to increase device performance.
Regarding claim 5, Nam discloses a bottom contact (37, Fig. 5) but does not disclose it is formed by a damascene process.  However, Yuan discloses a [bottom] contact formed by a damascene process ([0021]).  This has the advantage of reliably patterning copper structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Nam with the bottom contact formed by a damascene process, as taught by Yuan, so as to reliably form the bottom contact.
Regarding claim 6, Nam discloses the bottom contact (37, Fig. 5) is lined at least in part by a material (38, Fig. 5) having a different composition than a core of the bottom contact ([0044]).
Regarding claim 10, Nam discloses the two sidewall spacers (41, Fig. 7) comprise at least one of silicon nitride or silicon oxynitride ([0048]).
Regarding claim 11, Nam discloses the step of forming two sidewall spacers (41, Fig. 7) comprises the sub-steps of: conformally depositing a dielectric material (41L, Fig. 6) ([0047]-[0048]); and anistropically etching the dielectric material to leave portions of the dielectric material along the two sidewalls ([0049]; Fig. 7).
Regarding claim 12, Nam discloses the landing pad (43-44, Fig. 10) comprises titanium nitride or tantalum ([0051], [0054]).
Regarding claim 13, Nam discloses the step of forming the landing pad (43-44, Fig. 10) comprises the sub-steps of: conformally depositing a blanket material ([0053]); and chemical mechanical polishing the blanket material ([0054]-[0057]).
Regarding claim 14, Nam discloses the additional feature (62, Fig. 11) comprises a magnetic tunnel junction ([0058]).
Regarding claim 15, Yuan discloses the anisotropic etching comprises ion beam etching ([0012]).
Regarding claim 17, Nam discloses a device formed by the steps of: 
Forming a dielectric layer (35-36, Fig. 5) ([0043]); 
Forming a bottom contact (37, Fig. 5) in the dielectric layer with an upper surface of the bottom contact exposed through an upper surface of the dielectric layer ([0043]); 
Defining two sidewalls indented into the dielectric layer by recessing the bottom contact into the dielectric layer via selective etching, the two sidewalls bordering regions of the bottom contact removed during recessing (Fig. 7) ([0045]); 
Forming two dielectric sidewall spacers (41, Fig. 7) along the two sidewalls ([0048]-[0049]); 
Forming a landing pad (43-44, Fig. 10) on the bottom contact between the two dielectric sidewall spacers ([0051]-[0057]), wherein a maximum width of [a lower portion of] the landing pad is smaller than a width of the bottom contact (37, Fig. 10) at an interface between the landing pad (43, 44, Fig. 10) and the bottom contact; and 
Forming an additional feature (62, Fig. 11) directly on top of the landing pad (43-44, Fig. 11) ([0058]).
Yet, Nam does not disclose the additional (MTJ) feature is formed at least in part by anisotropic etching.  However, Yuan discloses forming an MTJ feature at least in part by anisotropic etching ([0012]).  This has the advantage being easier to control the etch of the vertical walls of the feature.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam with the additional feature formed at least in part by anisotropic etching, as taught by Yuan, so as to reliably pattern the additional feature.
Regarding claim 18, Nam discloses the additional feature (62, Fig. 11) comprises a magnetic tunnel junction ([0058]).

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) as modified by Yuan et al. (U.S. 2007/0120210 A1; “Yuan”) as applied to claim 1 above, and further in view of Bhosale et al. (U.S. 2018/0287051 A1; “Bhosale”).
Regarding claim 7, Nam and Yuan disclose recessing the bottom contact (Nam: [0045]) but do not disclose it is by wet etching.  However, Bhosale discloses recessing a bottom contact by wet etching ([0044]).  This has the advantage of using a relatively lower cost etching method.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam and Yuan with recessing the bottom contact by wet etching, as taught by Bhosale, so as to reduce processing costs.
Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) as modified by Yuan et al. (U.S. 2007/0120210 A1; “Yuan”) as applied to claim 1 above, and further in view of Kawagoe (U.S. 2005/0041405 A1).
Regarding claim 8, Nam and Yuan disclose a bottom contact (Nam: 37, Fig. 5) and a recessing step (Nam: [0045]) but do not disclose an additional bottom contact.  However, Kawagoe discloses an additional bottom contact (21A, Fig. 4H) separate from a bottom contact (21B, Fig. 4H) and covered by one or more additional masking layers (22A, 22B, 22C, 24C, Fig. 4H) during further processing.  This has the advantage of forming a more reliable device ([0019]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam and Yuan with an additional bottom contact covered by one or more additional masking layers during recessing, as taught by Kawagoe, so as to form a more reliable device.
Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) as modified by Yuan et al. (U.S. 2007/0120210 A1; “Yuan”) as applied to claim 1 above, and further in view of Pan et al. (U.S. 10,483,119 B1; “Pan”).
Regarding claim 16, Nam and Yuan disclose forming an additional feature (Nam: 62, Fig. 11; [0058]) but do not disclose it is formed at least in part by a self-aligned double patterning process.  However, Pan discloses forming an additional [MTJ] feature at least in part by a self-aligned double patterning process (col 2, lines 52-60).  This has the advantage of forming the feature with good uniformity.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam and Yuan with forming the additional feature at least in part by a self-aligned double patterning process, as taught by Pan, so as to form the feature with good uniformity.
Claims 21-22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) as modified by Yuan et al. (U.S. 2007/0120210 A1; “Yuan”) as applied to claims 1 and 17above, and further in view of Haq et al. (U.S. 9,972,777 B1; “Haq”).
Regarding claims 21 and 22, Nam and Yuan disclose forming an additional feature (Nam: 62, Fig. 11; [0058]) but do not disclose it has a maximum width less than that of the landing pad and the bottom contact.  However, Haq discloses an additional [MTJ] feature (30, Fig. 8A) with a maximum width less than that of an underlying [landing] pad (16, Fig. 8A) and a bottom contact (12, Fig. 8A).  This has the advantage of reducing the size of the [MTJ] feature allowing for increased density.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Nam and Yuan with the additional feature having a maximum width less than that of the landing pad and the bottom contact, as taught by Haq, so as to reduce the size of the device.
Response to Arguments
Applicant’s argument filed 12/1/21 have been fully considered but they are not persuasive. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (U.S. 2018/0226452 A1) in view of Yuan et al. (U.S. 2007/0120210 A1; “Yuan”).  Applicant argues that Nam does not does not disclose the amended feature of “a maximum width of the landing pad is smaller than a width of the bottom contact at an interface between the landing pad and the bottom contact.”  Specifically, Applicant argues the landing pad in Nam (43-44, Fig. 11) has “a maximum width” not smaller than the bottom contact (Nam: 37, Fig. 11) at the interface between the landing pad and the bottom contact.
This is not found persuasive.  The amended claim recites “a maximum width” and not necessarily “the maximum width” or “a maximum width at the top surface”.  In giving the claims the broadest reasonable interpretation, the examiner considers the width of the bottom portion (43, Fig. 11) of the landing pad (43-44, Fig. 11) as having “a maximum width” smaller than a width of the bottom contact at an interface between the landing pad (43-44, Fig. 11) and the bottom contact (37, Fig. 11) as required by the claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/10/2022